                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


GLAD TIDINGS ASSEMBLY OF GOD                      CASE NO. 2:21-CV-01009
CHURCH OF LAKE CHARLES

VERSUS                                            JUDGE JAMES D. CAIN, JR.

INDIAN HARBOR INSURANCE CO ET AL MAGISTRATE JUDGE KAY



                              MEMORANDUM ORDER

       Before the court is a Motion to Compel Arbitration and Stay Case [doc. 18] brought

by the several domestic insurers having policies over the plaintiff and joined as defendants

to this suit (“domestic insurers”). Plaintiff Glad Tidings Assembly of God Church of Lake

Charles (“Glad Tidings”) opposes the motion. Doc. 20.

                                             I.
                                      BACKGROUND

       This suit arises from a property insurance claim made by Glad Tidings, a church in

Calcasieu Parish, Louisiana, based on damage it sustained in Hurricane Laura in August

2021. At the time of the loss the church’s properties were insured under a surplus lines

commercial property insurance policy, which allocated premiums and proportionate

liabilities among the eight domestic insurers named as defendants in this suit as well as

Certain Underwriters at Lloyd’s, London (“Underwriters”) and HDI Global Specialty SE.

Doc. 18, att. 3. The policy contains an arbitration clause, requiring that all disputes “in

relation to this insurance, including its formation and validity . . . be referred to an


                                             1
Arbitration Tribunal in the manner hereinafter set out,” with arbitration taking place in

New York. Id. at 42.

       A dispute arose between Glad Tidings and the insurers as to the total amount of loss.

Glad Tidings filed suit against only Underwriters in this court, raising claims for breach of

insurance contract and bad faith, after which Underwriters sent it a letter invoking the

arbitration agreement and a summary of case law applying arbitration clauses in policies

subscribed to by foreign insurers. Doc. 18, atts. 4–6; see Glad Tidings Assembly of God

Church of Lake Charles v. Underwriters at Lloyds London, No. 2:21-cv-0720 (W.D. La.

Apr. 15, 2021). Glad Tidings voluntarily dismissed its suit against Underwriters and, on

the same day, filed this suit for breach of insurance contract and bad faith against all of the

domestic insurers named in the policy. Doc. 1. The insurers then filed a petition to compel

arbitration and stay litigation against Glad Tidings. See Certain Underwriters at Lloyds

London v. Glad Tidings Assembly of God Church of Lake Charles, No. 2:21-cv-1504 (W.D.

La.). They also filed a motion to consolidate and a motion to compel arbitration and stay

litigation in the instant suit, arguing that the arbitration agreement is enforceable under the

Convention on the Recognition and Enforcement of Foreign Arbitral Awards due to the

involvement of foreign insurers in the policy. Docs. 17, 18. Glad Tidings filed no

opposition to the Motion Consolidate and the court has granted it by separate order. It

opposes the Motion to Compel, however, arguing that the Convention does not apply and

that the arbitration agreement is unenforceable because it is unconscionable and a contract

of adhesion. Doc. 20.



                                              2
                                                   II.
                                            LAW & APPLICATION

         Louisiana law prohibits arbitration agreements in insurance policies covering

property within the state.1 La. Rev. Stat. § 22:868(A)(2). Under the McCarran-Ferguson

Act, state laws regulating insurance are shielded from the preemptive effect of federal law.

15 U.S.C. §§ 1011, 1012. Accordingly, McCarran-Ferguson allows state laws like

Louisiana Revised Statute § 22:868(A)(2) to “reverse-preempt” the Federal Arbitration

Act’s provisions on the enforceability of insurance agreements. See, e.g., Am. Bankers Ins.

Co. of Fla. v. Inman, 436 F.3d 490 (5th Cir. 2006). However, this “reverse preemption”

applies only to “Acts of Congress” and not to treaties. Safety Nat’l Cas. Corp. v. Certain

Underwriters at Lloyd’s, London, 587 F.3d 714, 723 (5th Cir. 2009). The Convention on

the Recognition and Enforcement of Foreign Arbitral Awards (“Convention”) is one such

treaty, and requires signatory nations to “‘recognize an agreement in writing under which

the parties undertake to submit to arbitration’ their dispute ‘concerning a subject matter

capable of settlement by arbitration.’” Id. at 719 (quoting Convention on the Recognition

and Enforcement of Foreign Arbitral Awards art. II(1), June 10, 1958, 21 U.S.T. 2517, 330

U.N.T.S. 3)). Accordingly, state insurance law has no impact on arbitration agreements

arising under the Convention. Id. at 723–24; see also McDonnel Group, LLC v. Great

Lakes Ins. Branch SE, UK Branch, 923 F.3d 427 (5th Cir. 2019).


1
  The statute applies to insurance contracts “delivered or issued for delivery in [Louisiana].” La. Rev. Stat. §
22:868(A). The domestic insurers argue that, even if the Convention does not apply, the arbitration agreement is not
invalidated by state law because Glad Tidings has not shown that the policy was delivered in the state and because,
under § 22:868(D), the arbitration agreement is a venue selection clause within a surplus lines policy not governed by
the Department of Insurance. The court will only consider these arguments in the event it finds that the agreement
does not fall under the Convention.

                                                          3
         The domestic insurers assert, and Glad Tidings does not dispute, that HDI is a citizen

of Germany and the domestic insurers are citizens of the United States, both of which are

signatories to the Convention.2 See doc. 18, att. 1, p. 15. Under the above precedents, and

despite Glad Tidings’ reverse-preemption arguments, there is no basis for invalidating the

arbitration agreement based on state law. Instead, the court conducts “a very limited

inquiry” to determine whether arbitration should be compelled based on an agreement

under the Convention. 1010 Common, LLC v. Certan Underwriters at Lloyd’s, London,

2020 WL 7342752, at *6 (E.D. La. Dec. 6, 2020) (quoting Sedco, Inc. v. Petroleos

Mexicanos Mexican Nat. Oil Co., 767 F.2d 1140, 1146 (5th Cir. 1985)). To this end it asks

(1) whether there is a written agreement to arbitrate, (2) whether the agreement provides

for arbitration in the territory of a Convention signatory, (3) whether the agreement arises

out of a commercial legal relationship, and (4) whether a party to the agreement is not an

American citizen. Sedco, 767 F.2d at 1144–45. If all of these conditions are met, “the

Convention requires the district court to order arbitration.” Id. at 1145.

         Here the first, second, and fourth conditions are plainly satisfied by the insurance

policy, which contains an insurance agreement, calls for arbitration within the United

States, and to which non-U.S. citizen HDI is a party. As for the third, an insurance policy

satisfies this condition. E.g., Port Cargo Svc., LLC v. Certain Underwriters at Lloyd’s,

London, 2018 WL 4042874, at *6 (E.D. La. Aug. 24, 2018); Georgetown Home Owners




2
 Glad Tidings argues that Underwriters, as a collection of subscribing syndicates, has failed to show that it is a foreign
entity for the purposes of this motion or indeed what its actual citizenship is. Doc. 20, pp. 10–11.

                                                            4
Ass’n, Inc. v. Certain Underwriters at Lloyd’s, London, 2021 WL 359735, at *3 (M.D. La.

Feb. 2, 2021). Accordingly, arbitration is required under Fifth Circuit precedent.3

         Glad Tidings maintains, however, that the court should deny the domestic insurers’

motion because it would frustrate the purpose of the case management order4 and because

the arbitration agreement is unconscionable and is a contract of adhesion. While the court

recognizes the value of efficient settlement of hurricane-related claims, its case

management order does not provide a basis for invalidating contracts. As for Glad Tidings’

other arguments, these are substantially similar to those recently raised in the Middle

District in Georgetown HOA, supra.

         As the court pointed out there, challenges to the enforceability of an arbitration

agreement are properly considered by the district court under state law. 2021 WL 359735

at *12. The Louisiana Supreme Court has explained that “a contract of adhesion is a

standard contract, usually in printed form, prepared by a party of superior bargaining power

for adherence or rejection of the weaker party,” which may “raise a question as to whether

or not the weaker party actually consented to the terms.” Aguillard v. Auction Mgmt. Corp.,

908 So.2d 1, 8–9 (La. 2005). The party challenging the contract has the burden of proving

his lack of consent. Id. at 10. The court focuses on the following factors: “(1) the physical

characteristics of the arbitration clause, including font size; (2) the distinguished features



3
  In reliance on Port Cargo, supra, Glad Tidings argues that the domestic insurers are only allowed to enforce the
arbitration agreement via equitable estoppel. However, the arbitration clause makes clear that all subscribing insurers
are parties to that agreement. See doc. 18, att. 3, p. 42. Accordingly, the domestic insurers are likewise parties to the
arbitration agreement falling under the Convention and the court finds that they are equally empowered to enforce the
agreement as the foreign insurers.
4
  As a first-party insurance claim arising from damage incurred in Hurricane Laura, this case is governed by the court’s
Case Management Order (“CMO”). See doc. 3.

                                                           5
of the arbitration clause; (3) the mutuality of the arbitration clause, in terms of the relative

burdens and advantages conferred by the clause upon each party; and (4) the relative

bargaining strength of the parties.” Georgetown HOA, 2021 WL 359735 at *12 (citing

Aguillard, 908 So.2d at 16–17).

       Glad Tidings argues that the arbitration agreement is unconscionable and adhesive

because (1) it is in small, undistinguishable type within a large document; (2) it had no

opportunity to negotiate the boilerplate terms; (3) arbitration is unduly burdensome on Glad

Tidings as it attempts to settle its insurance claim dispute; and (4) the arbitrator selection

process is unfair because it requires “senior officials” in claims handling or underwriting,

whom Glad Tidings contends will be favorably disposed towards insurers. The agreement,

however, is in a standard text size within a 42-page document and clearly identified in

capital letters as an “Arbitration Clause.” Doc. 18, att. 3, p. 42. It is mutually applicable

and does not require Glad Tidings to arbitrate any claims that an insurer is allowed to

litigate. It provides that arbitration will be within the United States. As for the arbitrators,

the Middle District pointed out in analyzing identical terms that the procedures allowed

plaintiff to select its own arbitrator and that plaintiff could select a broker or employee in

a company representing claimants. Georgetown HOA, 2021 WL 359735, at *16. And

finally, there is no basis for presuming that Glad Tidings had no bargaining power in

securing this multi-million dollar surplus lines policy or that it could not read or understand

its terms before agreeing to them. “In Louisiana, a party who signs a written instrument is

presumed to know its contents and cannot avoid its obligations by contending that he did

not read it, that he did not understand it, or that the other party failed to explain it to him.”

                                               6
Georgetown HOA, 2021 WL 359735, at *13. Accordingly, the arbitration agreement is

enforceable and the Motion to Compel and Stay must be granted.

                                         III.
                                      CONCLUSION

       For the reasons stated above, IT IS ORDERED that the Motions [doc. 18] be

GRANTED and that all claims asserted in this matter be referred to arbitration as described

in the parties’ insurance policy. The litigation is hereby STAYED pending completion of

that process, and the parties are directed to notify the court within seven days of the

arbitration’s conclusion.

       THUS DONE AND SIGNED in Chambers on this 28th day of June, 2021.



                       ____________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                            7
